Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-28-2007

Secretary Labor v. Trinity Ind Inc
Precedential or Non-Precedential: Precedential

Docket No. 06-2121




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Secretary Labor v. Trinity Ind Inc" (2007). 2007 Decisions. Paper 320.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/320


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                             September 13, 2007




                               Nos. 06-2121 & 06-2271


                      Secretary of Labor v. Trinity Industries, Inc.
                                 (Docket No. 05-0773)


Present: Barry, Chagares and Tashima, Circuit Judges


          1) Motion by Respondent to Publish Non-Precedential Decision Entered
            August 31, 2007.

          2) Motion by National Association of Home Builders for Leave to be Treated
             as Amicus Curiae with Respect to Motion to Publish Non-Precedential
            Decision and Proposed Statement of Position on Motion to Publish
             Non-Precedential Decision.

          3) Response by Trinity Industries in Opposition to Motion to Publish
             Decision.

                                                          /s/ Phyllis Ruffin
                                                          Case Manager 267-299-4918

                                   ORDER
The foregoing motion by petitioner/cross respondent is GRANTED and the motion
by the National Association of Home Builders is DENIED as moot.

                                            By the Court,


                                            /s/Maryanne Trump Barry
                                            Circuit Judge
Dated: September 28, 2007